Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 27, 2017

                                          No. 04-17-00679-CV

                    IN RE SOUTHCROSS ENERGY PARTNERS, GP, LLC

                                   Original Mandamus Proceeding 1

                                                ORDER


Sitting:        Sandee Bryan Marion, Chief Justice
                Marialyn Barnard, Justice
                Rebeca C. Martinez, Justice

        On October 16, 2017, Relator filed a petition for writ of mandamus, complaining of a
September 29, 2017 order granting a new trial. The order complained of was signed by the
Honorable Ana Lisa Garza. However, Judge Garza is no longer the presiding judge of 229th
District Court, Duval County, Texas, and no successor judge has been appointed at this time.
This case is set for trial on November 27, 2017.

       On October 16, 2017, Relator also filed an Emergency Motion for Temporary Relief,
requesting this court (1) stay all trial court proceedings except the successor judge’s
reconsideration of the September 29, 2017 new trial order, and (2) abate this proceeding pending
the successor judge’s ruling.

       Relator’s Emergency Motion for Temporary Relief is GRANTED. All further trial court
proceedings in this matter are stayed with the exception of the successor judge’s reconsideration
of the September 29, 2017 order granting new trial. Pursuant to Texas Rule of Appellate
Procedure 7.2(b), we ABATE this proceeding to allow the successor judge to reconsider Judge
Garza’s September 29, 2017 order granting a new trial. The successor trial judge is directed to
reconsider the challenged order no later than thirty days from the date the successor judge is
sworn into office and determine whether the challenged order should remain in effect, be
modified, or be set aside and a new order rendered accordingly.

       No later than fourteen days after the successor judge’s ruling on the reconsideration of
Judge Garza’s September 29, 2017 order, Relator is ORDERED to file in this court either a
motion to dismiss this original proceeding or an amended petition for writ of mandamus with an

1
 This proceeding arises out of Cause No. DC-16-139, styled Ivy Gonzalez on Behalf of M. R. Gonzalez et al v.
Southcross Energy Partners, GP LLC,, pending in the 229th Judicial District Court, Duval County, Texas.
appendix containing the successor judge’s order or other document showing the successor
judge’s ruling.

      It is so ORDERED on October 27, 2017.

                                                      PER CURIAM



      ATTESTED TO: _____________________________
                   Keith E. Hottle,
                   Clerk of Court